       Case 1:20-cv-01293-JPC Document 188 Filed 10/27/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK                                     10/27/2020



IN RE LUCKIN COFFEE INC. SECURITIES
LITIGATION                                         No. 1:20-cv-01293




                           [PROPOSED] ORDER GRANTING
                     MOTION FOR LEAVE TO WITHDRAW COUNSEL


         Upon consideration of the Motion for Leave to Withdraw Javier Bleichmar as counsel

  for the Luckin Investor Group, it is hereby ORDERED that the Luckin Investor Group’s

  Motion is GRANTED and Javier Bleichmar shall be removed as counsel for the Luckin

  Investor Group in the above-captioned matter.


         IT IS SO ORDERED this 27 ____day of            October              20
                                                             ___________, 20____.



                                          ________________________________
                                                  Hon. John Peter Cronan
                                          UNITED STATES DISTRICT JUDGE
